Case: 16-11760   Document: 00514080289   Page: 1   Date Filed: 07/19/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                              No. 16-11760                             FILED
                            Summary Calendar                       July 19, 2017
                                                                  Lyle W. Cayce
                                                                       Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

MIGUEL ANGEL ZAMORA-ALONSO,

                                         Defendant-Appellant

Cons. w/ No. 16-11761

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

MIGUEL ANGEL ZAMORA-ALONSO, also known as Miguel Angel Zamora-
Alonso,

                                         Defendant-Appellant


                Appeals from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:16-CR-143-1
                          USDC No. 3:16-CR-390-1
     Case: 16-11760      Document: 00514080289         Page: 2    Date Filed: 07/19/2017


                                     No. 16-11760
                                   c/w No. 16-11761

Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Miguel Angel Zamora-Alonso appeals the sentence imposed following his
guilty plea conviction for illegal reentry. He also appeals the revocation of his
supervised release and the sentence imposed upon revocation.
       Zamora-Alonso argues that, with regard to the sentence imposed for his
illegal reentry conviction, the district court committed reversible plain error in
assessing a 16-level adjustment pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii) (2015)
in light of his Texas conviction for aggravated assault under Texas Penal Code
§ 22.02. He maintains that the offense does not have as an element the use,
attempted use, or threatened use of force and does not conform to the generic
definition of aggravated assault. As to the revocation of his supervised release,
Zamora-Alonso challenges the validity of the transfer of jurisdiction from the
Western District of Texas to the Northern District of Texas. See 18 U.S.C.
§ 3605.    He contends that the Northern District lacked jurisdiction to
adjudicate violations of his supervision that were committed before the
Northern District accepted jurisdiction over his supervised release imposed in
the Western District.
       The Government has moved for summary affirmance. The Government
asserts that Zamora-Alonso’s challenge to the 16-level adjustment is foreclosed
by United States v. Guillen-Alvarez, 489 F.3d 197, 200-01 (5th Cir. 2007), in
which we determined that the Texas offense of aggravated assault is a crime
of violence under § 2L1.2(b)(1)(A)(ii). See also United States v. Shepherd, 848
F.3d 425, 427-28 (5th Cir. 2017) (reaffirming the validity of Guillen-Alvarez


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 16-11760    Document: 00514080289     Page: 3   Date Filed: 07/19/2017


                                 No. 16-11760
                               c/w No. 16-11761

after Mathis v. United States, 136 S. Ct. 2243 (2016)). The Government notes
that Zamora-Alonso’s claims as to the transfer of jurisdiction for his supervised
release are foreclosed by United States v. Fernandez, 379 F.3d 270 (5th Cir.
2004).
      Zamora-Alonso acknowledges that his appellate issues are foreclosed by
Guillen-Alvarez and Fernandez. He argues that those decisions were wrongly
decided, and he raises the arguments to preserve them for further review. One
panel of this court may not overrule the decision of another absent an en banc
or superseding Supreme Court decision. See United States v. Lipscomb, 299
F.3d 303, 313 n.34 (5th Cir. 2002).
      Therefore, summary affirmance is proper. See Groendyke Transp., Inc.
v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). The Government’s motion for
summary affirmance is GRANTED, and the judgment of the district court is
AFFIRMED. The Government’s alternative motion for an extension of time to
file a brief is DENIED.




                                       3